DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/19/2022 have been fully considered but they are not persuasive.
Regarding the amended specification, examiner notes that this is entered.  
Regarding the drawing amendments, these are entered.  
Examiner thanks applicant for the inclusion of the shaft body that enables the functions “can be adjusted without changing a rotation position” claimed by applicant.  Examiner notes that “cam” is considered the whole washer, “cam portions” are the sides/surfaces of the washer having protrusions/recesses, and “protrusions”/”recesses” are the features which creates the “cam portion”.  If examiner’s explanation is incorrect, applicant is welcome to correct in the next action.
Regarding Sato, applicant argues there is no correspondence between members and shaft body 6.  First, examiner notes that the biasing means is part 6, and the shaft is part 8 disclosed in Sato.  Applicant argues that the function of “rotated alone independently and the click position cannot be adjusted in Sato in the assembled hinge”.  Examiner notes however that Sato discloses the parts disclosed by applicant as the structure that provides the function, and therefore it is able to perform the function; applicant’s claim does not require the disclosed structure.  Examiner notes that "configured to" language does not read in structural claim language.  Examiner contends that the structure of Sato indicates that it is "capable" of performing these functions.  Please see MPEP 2114.  Should applicant intend that the shaft 6 has head 6a exposed from the first member, applicant has not claimed this structure.  
Examiner notes that applicant’s claim amendments have rendered Hodges moot.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1: 
-Applicant claims “hinge is held at a position where the protrusion of the first member and the recess of the second member are combined”.  Examiner notes that there are no recesses of the second member.  Examiner is unsure what applicant intends with this claim language.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: 
-Applicant claims “second cam rotates with respect to the first cam without changing the rotation position of the first cam with respect to the first member when the second member is rotated with respect to the first member”.  Examiner notes that this is unclear language.  Does applicant intend that the first cam is non-rotatably attached to the first member?  Examiner notes that the first cam IS rotatably attached to the first member 1a.  Does applicant intend that the first cam 11 rotates with respect to first member 1a ONLY when adjusted by the user?  Does applicant intend that theta 1 is greater or less than theta 2?  Examiner is unsure of the scope of this phrase, and the specification does not assist examiner.  
-Applicant claims “the hinge is held at a position where the protrusion of the first member and the recess of the second member are combined”.  Examiner notes that there are no “recesses of the second member”, as discussed above.  Examiner believes applicant intends recesses of the second cam”.  Further, Examiner notes that if parts 31a-31f are the “protrusions of the first member”, examiner notes that they do not engage any recess of the second cam.  Examiner is unsure which surfaces applicant intends with this phrase.  Examiner notes that the purpose of having cam surfaces is to retain a rotational position when the cam surfaces interact, and that this purpose is fulfilled by any cam surfaces.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 are rejected under 35 U.S.C. 103 as obvious over 2006/0064850 Sato.  
Regarding claim 1, Sato discloses hinge comprising: a first member (12 and 4) and a second member 7 which are rotatable relative to each other, 

    PNG
    media_image1.png
    247
    691
    media_image1.png
    Greyscale
 a first cam 11 provided on the first member 12 (abutting member 12) so as to be rotatable and movable in an axial direction thereof (the first cam 11 is axially movable along the shaft 8, and is rotatable relative to the first member 12 in two different positions); 
a second cam 5 provided on the second member 7 (within tube 7); and 
biasing means 6 for biasing the second cam 5 to the first cam 11 in the axial direction, 
a shaft body 8 penetrating through the first member (1a and 1b), the first cam 11, the second cam 5, the biasing means 6 and the second member 7 so as to assemble the hinge (creating the device in figure 6), the shaft body 8 is configured to be rotatable with respect to cams 11 and 4,
a cam portion 12-1 is provided on the first member 12 (please see 112a and 112b), 
a first cam portion (the surface of the cam) is formed at one end portion (surface) of the first cam 11, and a second cam portion (the surface of the cam) is formed at the other end portion (surface) of the first cam (cam 11 have cam surfaces on both sides of the cam body 11, shown best in figure 5),
a protrusion 5-2 is provided on the second cam 5; a recess (indentations 11-4) is provided on the first cam 11 (figure 5); 
an angle theta 1 is formed by an inclined surface of the first cam portion of the first cam (angle of the surface 12-1 with the groove in cam 11) and the axial direction is smaller than the angle theta 2 formed by an inclined surface of the second cam portion of the second cam and the axial direction (angles between cam surfaces between first11 and second 5 cam is different than the angle of the cam surfaces between first member 12 and first cam 11), 
the first cam 11 being non-chamfered to be rotatably attached to the shaft body, 
whereby a rotation position of the first cam 11 with respect to the first member 12 can be adjusted (during assembly of either the hinge or the hinge with the hinged articles 1 and 10) without changing a rotation position of the second member 7 with respect to the first member 12 (please see 112a and 112b, also examiner contends that Sato discloses the adjustment as disclosed), 
the second cam 5 rotates with respect to the first cam 11 (rotating the cam surfaces together) without changing the rotation position of the first cam 11 with respect to the first member 12 when the second member 7 is rotated with respect to the first member 12 (angles of the first and second cams are lower, allowing easier rotation between the first and second cams 11 and 5, than allows rotation between first member 12 and 11), 
the hinge is held at a position where the protrusion of the second cam and the recess of the first cam are combined (as is common in the art of cam surfaces).   
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the structure capable of performing the intended use is met in the prior art.
Sato discloses that the shaft body is non-rotatably attached to cams 12, 5 and 5.  Applicant claims the shaft body is non-rotatably attached to cam 11 and 4.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to reverse which cams were non-rotatably fitted to the shaft body or the housing 7, as the full reversal of all parts of the hinge provide the same relative movement as the hinge taught by Sato.  Examiner contends that this modification is the equivalent of reversing which side of the clothes has a button, and which has a hole.  


Regarding claim 3, Sato as modified discloses the hinge of claim 1, wherein the first cam 11 is configured to be non-rotatably fitted to a shaft body 8 (chamfered shaft 8 and chamfered through hole, figure 5), and wherein a rotational position of the first cam 11 relative to the first member 12 is to be adjusted by rotating the shaft body.  Examiner notes that the first cam 11 and second cam 5 rotate against each other based on relative rotation, examiner notes either part of it can be “rotated” first.  Examiner notes that the first cam 11 is non rotatably attached to the housing 7, not the shaft 8.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/               Primary Examiner, Art Unit 3677